                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JORGE ROBERTO DUARTE BRAZ,                      Case No. 18-cv-06162-JST
                                                         Plaintiff,
                                   8
                                                                                            ORDER GRANTING DEFENDANT’S
                                                    v.                                      MOTION TO DISMISS SECOND
                                   9
                                                                                            AMENDED COMPLAINT
                                  10        DELTA AIR LINES, INC.,
                                                                                            Re: ECF No. 32
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Delta Air Lines, Inc.’s motion to dismiss the second

                                  14   amended complaint. ECF No. 32. The Court will grant the motion and dismiss this case with

                                  15   prejudice.

                                  16   I.       BACKGROUND

                                  17            Plaintiff Jorge Roberto Duarte Braz filed his original complaint against Delta, his former

                                  18   employer, on August 28, 2018. ECF No. 1-1 at 3. He subsequently filed an amended complaint,

                                  19   which Delta moved to dismiss. ECF Nos. 16, 18. The Court granted Delta’s motion to dismiss

                                  20   after concluding that Braz’s claims were untimely and that Braz failed to plead facts that would

                                  21   support equitable tolling. ECF No. 28 at 4-6. The Court granted Braz leave to amend “to attempt

                                  22   to plead equitable tolling.” Id. at 8.

                                  23            Braz filed a timely second amended complaint (“SAC”). ECF No. 31. The SAC alleges

                                  24   that Braz received a right-to-sue letter from the Equal Employment Opportunity Commission

                                  25   (“EEOC”) on June 6, 2015. Id. at 6; see also id. at 28-31 (EEOC right-to-sue letter dated June 4,

                                  26   2015). As to equitable tolling, Braz alleges that he “was going through hardship,” was undergoing

                                  27   treatment with doctors, had no health insurance until 2016, lost his apartment lease after becoming

                                  28   unemployed, and was having difficulty finding a new place to live with his partner. ECF No. 31 at
                                   1   6-7. He further alleges that the EEOC told him that Delta would be contacting him, and that, for

                                   2   two years, he updated Delta with his new address. Id. at 6. However, he alleges, he “never had a

                                   3   return call from any of Delta Airlines Executives” until October 1, 2018, when Delta’s attorney

                                   4   contacted him about this lawsuit. Id. He alleges that, “[f]rom time to time,” he sought legal

                                   5   advice and met with four different attorneys, two of whom told him that “Delta Airlines was a

                                   6   very powerful Company and my case would be very hard to their efforts to assisting with my

                                   7   case.” Id. at 7. He alleges that “Delta misled communication with me, in fact I really think, Delta

                                   8   delayed any communication with me to gain time so I would unfairly exhaust the Statute of

                                   9   Limitation.” Id.

                                  10          The SAC asserts the following claims: age discrimination; harassment/hostile work

                                  11   environment based on age; sex discrimination; harassment/hostile work environment based on sex;

                                  12   and retaliation.1 Id. at 13-24. Delta moves to dismiss the SAC as time-barred. ECF No. 32. It
Northern District of California
 United States District Court




                                  13   also reasserts the arguments the Court did not reach on its first motion to dismiss: that Braz failed

                                  14   to exhaust administrative remedies as to discrimination, harassment, and retaliation claims based

                                  15   on sex, and that all of Braz’s claims should be dismissed because they do not satisfy federal

                                  16   pleading standards.

                                  17          Braz’s opposition to Delta’s motion raises no arguments as to either the timeliness of his

                                  18   lawsuit or whether equitable tolling should apply. See ECF No. 33.2 After Delta filed its reply

                                  19   brief, Braz filed an unsolicited supplemental opposition that does discuss equitable tolling. ECF

                                  20   No. 35. The Court need not consider this document filed in violation of Civil Local Rule 7-3(d),

                                  21   but it will do so given Braz’s pro se status.

                                  22   II.    LEGAL STANDARD

                                  23          A complaint must contain “a short and plain statement of the claim showing that the

                                  24   pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Dismissal under Federal Rule of Civil

                                  25

                                  26   1
                                         The SAC is unclear as to whether Braz asserts these claims under federal law, state law, or both.
                                  27
                                       2
                                         On May 6, 2019, Braz filed a document entitled “Supporting Relief From Court” that, among
                                       other things, makes allegations about the conduct of Delta’s attorneys. The Court has reviewed
                                  28   the document carefully and concludes that it adds nothing to the Court’s analysis of the motion to
                                       dismiss.
                                                                                        2
                                   1   Procedure 12(b)(6) “is appropriate only where the complaint lacks a cognizable legal theory or

                                   2   sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr.,

                                   3   521 F.3d 1097, 1104 (9th Cir. 2008). A complaint need not contain detailed factual allegations,

                                   4   but facts pleaded by a plaintiff must be “enough to raise a right to relief above the speculative

                                   5   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “To survive a motion to dismiss, a

                                   6   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

                                   7   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

                                   8   570). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

                                   9   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                  10   While this standard is not a probability requirement, “[w]here a complaint pleads facts that are

                                  11   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  12   plausibility of entitlement to relief.” Id. (internal quotation marks and citation omitted). In
Northern District of California
 United States District Court




                                  13   determining whether a plaintiff has met this plausibility standard, a court must “accept all factual

                                  14   allegations in the complaint as true and construe the pleadings in the light most favorable” to the

                                  15   plaintiff. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

                                  16          Courts “construe pro se complaints liberally, especially in civil rights cases.” Litmon v.

                                  17   Harris, 768 F.3d 1237, 1241 (9th Cir. 2014). “However, a liberal interpretation of a pro se civil

                                  18   rights complaint may not supply essential elements of the claim that were not initially pled.

                                  19   Vague and conclusory allegations of official participation in civil rights violations are not

                                  20   sufficient to withstand a motion to dismiss.” Id. (quoting Pena v. Gardner, 976 F.2d 469, 471 (9th

                                  21   Cir. 1992) (internal quotation marks and brackets omitted)).

                                  22   III.   DISCUSSION

                                  23          In its ruling on Delta’s motion to dismiss the first amended complaint (“FAC”), the Court

                                  24   concluded that Braz’s claims were not timely under federal or state law. ECF No. 28 at 4-5.

                                  25   Nothing alleged in the SAC changes that result. Indeed, the SAC alleges that Braz received a

                                  26   right-to-sue notice from the EEOC on June 6, 2015. ECF No. 31 at 16. He did not file this action

                                  27   until August 28, 2018 – well past the 90-day deadline to file a lawsuit under Title VII and the Age

                                  28
                                                                                          3
                                   1   Discrimination in Employment Act (“ADEA”).3 ECF No. 1-1 at 6; 42 U.S.C. § 2000e-5(f)(1) (90

                                   2   days under Title VII); 29 U.S.C. § 626(e) (same under ADEA).

                                   3          The Court also previously concluded that the FAC was insufficient to plead equitable

                                   4   tolling under both federal and state law:

                                   5                  “The ninety-day period within which to file a civil action after
                                                      dismissal of the charge by the EEOC is a statute of limitations
                                   6                  subject to the doctrine of equitable tolling.” Nelmida v. Shelly
                                                      Eurocars, Inc., 112 F.3d 380, 384 (9th Cir. 1997). But equitable
                                   7                  tolling is “to be applied only sparingly, and courts have been
                                                      generally unforgiving when a late filing is due to claimant’s failure
                                   8                  to exercise due diligence in preserving his legal rights.” Id.
                                                      (citations, quotation marks, and alterations omitted). “[T]he
                                   9                  Supreme Court has allowed equitable tolling when the statute of
                                                      limitations was not complied with because of defective pleadings,
                                  10                  when a claimant was tricked by an adversary into letting a deadline
                                                      expire, and when the EEOC’s notice of the statutory period was
                                  11                  clearly inadequate.” Scholar v. Pac. Bell, 963 F.2d 264, 267-68 (9th
                                                      Cir. 1992).
                                  12
Northern District of California
 United States District Court




                                                      Braz alleges none of these circumstances. Instead, the FAC contains
                                  13                  a conclusory allegation that Braz “was incapacitated emotionally,
                                                      unemployed, going through treatment for Neck, Arms, Back and
                                  14                  Stomach condition,” unrepresented by an attorney, and “in hardship
                                                      to [make ends] meet.” ECF No. 16 at 27-28. Braz’s pro se status
                                  15                  does not provide grounds for equitable tolling. Payan, 495 F.3d at
                                                      1127. Nor is the Court aware of any authority that financial
                                  16                  hardship, unemployment, or conclusory statements concerning
                                                      medical treatment warrant equitable tolling, particularly over the
                                  17                  long period of time at issue in this case. As to being “incapacitated
                                                      emotionally,” Braz has pleaded no facts “demonstrating the type of
                                  18                  utter incompetence that gives rise to incapacitation-based tolling.”
                                                      Lacayo v. Donahoe, No. 14-cv-04077-JSC, 2015 WL 993448, at
                                  19                  *12 (N.D. Cal. Mar. 4, 2015). “The threshold for incapacitation . . .
                                                      requires a showing that the plaintiff ‘was completely psychiatrically
                                  20                  disabled during the relevant limitation period’” – i.e., that the
                                                      plaintiff “was so mentally incompetent that [he or] she was unable to
                                  21                  comply with [his or] her legal rights.” Id. (quoting Stoll v. Runyon,
                                                      165 F.3d 1238, 1242 (9th Cir. 1999)). Here, Braz has alleged that
                                  22                  he was able to file a timely charge with the EEOC several months
                                                      after his employment at Delta ended. ECF No. 16 at 4. He also
                                  23                  alleges that he was subsequently able to obtain employment with
                                                      Swissport USA, Uber, and United Airlines. Id. at 26-27. These
                                  24                  allegations do not support a conclusion that Braz was unable to file a
                                                      timely complaint.
                                  25

                                  26
                                       3
                                  27     The SAC does not refer specifically to any state law claims or the June 2, 2015 right-to-sue letter
                                       from the California Department of Fair Employment and Housing that Braz attached to the FAC.
                                  28   ECF No. 16 at 33. To the extent that Braz intended to assert state law claims in the SAC, those
                                       claims are untimely for the reasons explained in the Court’s prior order. ECF No. 28 at 4-5.
                                                                                         4
                                                      The parties’ briefs only address equitable tolling under federal law.
                                   1                  Under state law, “[e]quitable tolling allows a plaintiff who has a
                                                      choice of legal remedies to pursue one remedy without
                                   2                  simultaneously pursuing another remedy.” Acuna v. San Diego Gas
                                                      & Elec. Co., 217 Cal. App. 4th 1402, 1416 (2013). Here, once Braz
                                   3                  received his right-to-sue notice from the EEOC, he was no longer
                                                      pursuing another remedy. In addition, equitable tolling under state
                                   4                  law requires “reasonable and good faith conduct on the part of the
                                   5                  plaintiff.” McDonald v. Antelope Valley Cmty. Coll. Dist., 45 Cal.
                                                      4th 88, 102 (2008) (quotation marks and citation omitted). For the
                                   6                  same reasons that Braz has not alleged an inability to file a timely
                                                      complaint, he has also not alleged reasonable and good faith
                                   7                  conduct.
                                   8   ECF No. 28 at 5-6. The Court further explained that Braz’s assertions in his supplemental

                                   9   opposition brief to Delta’s first motion to dismiss – regarding periods of unemployment, financial

                                  10   difficulties that forced him and his partner to move six times, and periodic medical and mental

                                  11   health treatment – would be insufficient to allege the sort of incapacity required for equitable

                                  12   tolling. Id. at 7. To the extent that the SAC repeats these and similar allegations, it is insufficient.
Northern District of California
 United States District Court




                                  13          The SAC adds the allegation that Braz believes “Delta delayed any communication with

                                  14   me to gain time so I would unfairly exhaust the Statute of Limitation,” and that an “EEOC

                                  15   Investigator told me Delta[] positively would contact me for some assistance.” ECF No. 31 at 7.

                                  16   Braz similarly states in his supplemental opposition that he did not file a timely lawsuit because he

                                  17   “confidently waited for Delta Air Lines to contact me with some response for that matter; which

                                  18   Defendant never did. The EEOC Investigator Agent was very serious in saying Delta Air Lines

                                  19   would reply to me any time soon to a resolution on my claims.” ECF No. 35 at 2. However, Braz

                                  20   alleges only that he tried to talk to Delta without success, and that Delta did not get in touch with

                                  21   him until after this lawsuit was filed. ECF No. 31 at 6-7. He does not allege that Delta attempted

                                  22   to mislead him in any way, or that anyone – including anyone at the EEOC – told him that he had

                                  23   more than the 90 days listed in his right-to-sue notice to file a lawsuit.

                                  24          Braz’s allegations are distinguishable from those in which courts have applied equitable

                                  25   tolling based on misconduct by an adversary. For example, in Glus v. Brooklyn Eastern District

                                  26   Terminal, the defendant allegedly told the plaintiff that he had seven years in which to file suit

                                  27   when, in fact, the statute of limitations was three years. 359 U.S. 231, 231-32 & n.9 (1959) (cited

                                  28   by Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990), for the proposition that equitable
                                                                                          5
                                   1   tolling has been allowed “where the complainant has been induced or tricked by his adversary’s

                                   2   misconduct into allowing the filing deadline to pass”). Failing to respond to inquiries “does not

                                   3   rise to the level of affirmative misconduct” that gives rise to equitable tolling. Young-Hopkins v.

                                   4   Alameda Cty., No. C 93-4002 TEH, 1994 WL 661080, at *1 (N.D. Cal. Nov. 7, 1994); see also

                                   5   Chappell v. Apple Computer Inc., No. 16-cv-03101-LHK, 2017 WL 264394, at *6 (N.D. Cal.

                                   6   Jan. 20, 2017) (no equitable tolling where allegations and additional email documentation “show

                                   7   only that Plaintiff believed that Defendant discriminated against him, that Plaintiff contacted

                                   8   Defendant about this allegation, that Defendant investigated Plaintiff’s allegations, and that

                                   9   Plaintiff attempted to settle the matter with Defendant, who refused”). Even when viewed in a

                                  10   light most favorable to Braz, the allegations in the SAC do not suggest that he was “induced or

                                  11   tricked” into not filing a timely lawsuit. Irwin, 498 U.S. at 96. Moreover, even if Braz’s

                                  12   contention that someone at the EEOC told him that Delta would reply to him “soon” were
Northern District of California
 United States District Court




                                  13   sufficient to justify some tolling of the 90-day deadline, nothing in the SAC or Braz’s opposition

                                  14   papers suggests that it would be reasonable for him to have waited over three years to file this

                                  15   action. ECF No. 35 at 2.

                                  16          Finally, Braz alleges that he sought legal counsel by speaking with “about four” attorneys.

                                  17   ECF No. 31 at 7. This further “contradict[s] the argument that Plaintiff was so mentally

                                  18   incompetent that [he] was unable to comply with [his] legal rights” by filing a timely complaint.

                                  19   Lacayo, 2015 WL 993448, at *12; see Young-Hopkins, 1994 WL 661080, at *1 (declining to apply

                                  20   equitable tolling where “Plaintiff had ample opportunity to inquire elsewhere as to the appropriate

                                  21   procedure for pursuing her complaint, as, by her own account, she consulted with the American

                                  22   Civil Liberties Union as early as March, 1991, and claims to have consulted 20 or more law

                                  23   offices on this matter”); see also ECF No. 28 at 6 (noting that allegations in the FAC “that [Braz]

                                  24   was able to file a timely charge with the EEOC several months after his employment at Delta

                                  25   ended” and “that he was subsequently able to obtain employment with Swissport USA, Uber, and

                                  26   United Airlines . . . do not support a conclusion that Braz was unable to file a timely complaint”).

                                  27          For all of the above reasons, the SAC fails to plead equitable tolling sufficiently. The

                                  28   Court previously put Braz on notice of this deficiency, and it appears that further leave to amend
                                                                                         6
                                   1   would be futile. ECF No. 28 at 5-8; ECF No. 24 at 3 (Braz’s prior statement that, “I personally

                                   2   have given all facts in relation to why I couldn’t file and complete a complaint”). This case is

                                   3   therefore dismissed with prejudice. See Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir.

                                   4   2013) (“A district court’s discretion to deny leave to amend is ‘particularly broad’ where the

                                   5   plaintiff has previously amended.” (citation omitted)); Lucas v. Dep’t of Corr., 66 F.3d 245, 248

                                   6   (9th Cir. 1995) (“Unless it is absolutely clear that no amendment can cure the defect, . . . a pro se

                                   7   litigant is entitled to notice of the complaint’s deficiencies and an opportunity to amend prior to

                                   8   dismissal of the action.”).

                                   9                                             CONCLUSION

                                  10          Delta’s motion to dismiss Braz’s second amended complaint is granted, without leave to

                                  11   amend. The Clerk shall enter judgment and close the file.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 9, 2019
                                                                                        ______________________________________
                                  14
                                                                                                      JON S. TIGAR
                                  15                                                            United States District Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
